         Case 1:15-cv-05610-SDA Document 214 Filed 05/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Williams et al.,
                                                                             05/03/2019
                                  Plaintiffs,
                                                               1:15-cv-05610 (SDA)
                      -against-
                                                               ORDER
 Epic Security Corp.,

                                   Defendant.



STEWART D. AARON, United States Magistrate Judge:

        This case contains claims under the Fair Labor Standards Act. On May 3, 2019, the parties

submitted their proposed settlement agreement as to Plaintiffs Williams, Mitchell, Cadora,

Etienne, Richardson and Butler (the “settling Plaintiffs.”) (ECF No. 213.) Having reviewed the

proposed settlement (including the provisions for attorneys’ fees) as to the settling Plaintiffs, the

Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d

Cir. 2015). The settlement is approved. Accordingly, this action is dismissed with prejudice as to

the settling Plaintiffs, and without costs except as may be stated in the settlement agreement, as

to the settling Plaintiffs.

SO ORDERED.

DATED:          New York, New York
                May 3, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
